DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and amended claim 6 on 05/11/2021. 
Claim objection of claim 6 is withdrawn in view of the amendment made.

Response to Arguments
Applicant's arguments filed on 05/11/2021 have been fully considered but they are not persuasive. 
Applicant argues: 
“One of ordinary skill in the art, upon review of Dublinski, will recognize that the flexible elastomer layer does not have the part contour, and instead, as taught above, the part contour is formed from more rigid layers of material that are stacked against the flexible elastomer layer. Accordingly, Dublinski does not teach a part contour in the flexible body itself, as would be required to adequately support an obviousness rejection. The part contour in the flexible body, as taught in the present application, for example, "has a stabilized form that maintains its three-dimensional shape when the thermal membrane 10 is isolated. In other words, when the membrane 10 is removed from the vacuum fixture 12, it still maintains elevational changes at the part contours, unlike most membranes that are generally flatter and only partly conform when placed on the panel 14." Further, part contours "add a third-dimensional shape or elevation change which is maintainable even when the flexible body 16 is isolated or pulled taut, which is different than other more typical flexible membranes that do not maintain a more static change in elevation. Adding the elevational changes in the third-dimension can improve the robustness of the process and provide a multi-layer structure 38 that is less likely to delaminate." See paragraph [0034]. Dublinski does not teach a part contour in the flexible body itself, nor does Matsen.

Because Dublinski does not teach or suggest a flexible layer having a part contour, as required by the claims, there is not a prima facie case of obviousness based on the combination of Matsen and Dublinski.” (Remarks, Page 2)

“One of ordinary skill in the art will appreciate that the above combination of Dublinski and Matsen is not "a thermal array that follows the part contour of the flexible body," as required by the claims. As taught in the present application, locating the thermal array such that it follows the part contour of the flexible body can offer strategic advantages over planar heating blankets, such as those described in the primary reference. See e.g., paragraph [0038] ("[the] arrangement and shape is useful for minimizing hotspots and providing better heat distribution throughout the thermal array ... allows for more conformal adhesive activation") and paragraph [0039] ("This conformal adhesive activation method, along with variations thereof using a 

Applicant discusses the claimed part contour adds a third-dimensional shape or elevation change which is maintainable even when the flexible body 16 is isolated or pulled taut, which is different than other more typical flexible membranes that do not maintain a more static change in elevation [0034] and presents an embodiment of utilizing multiple part contours serving as a membrane should that conforms to the shape of a panel [0034]. 

	Dublinski teaches incorporating a structure is a challenge for forming integral complex composite structures (Col 1, Ln 2- Col 2, Ln 21), such as for producing a fuselage. Dublinski teaches a solution is utilizing semi-rigid elastomer tool comprising an elastomer material, fiber reinforcement (Col 5, Ln 57-Col 6, Ln 8), and additional plies disposed in detail areas for add rigidity in those detail areas, wherein the tool is flexible to match the shape of an article (Col 2, Ln 48-54 and Col 6, Ln 1-6) while having some rigidity to properly align the details of structures to be incorporated (Col 2, Ln 55-65, Col 6, Ln 1-6, and Col 6, Ln 36-43). 

Matsen teaches a heating blanket (Figure 40 and 41) for curing a composite part [0190], such as for aerospace or automobile applications [0135], comprising: a flexible body (Figure 40 and 41, item 706 and [0192]); a thermal array that includes a thermal temperature control element (Figure 41, item 730 and [00193]). 

By incorporating rigidity in detail areas (i.e., part contours) as taught by Dublinski, the apparatus of Matsen in view of Dublinski accounts for the incorporation of additional structures when molding composites and improves the accuracy in the placement of the structures to produce complex integral parts. 
The part contour of Matsen in view of Dublinski is identical in structure to the claimed part contour, as the part contour of Matsen in view of Dublinski provides rigidity 
Examiner recognizes Applicant’s part contour serves a different purpose from the part contour of Matsen in view of Dublinski and presents another advantage associated to utilizing the claimed part contour for shaping an article such that the part contour conforms to a part should of an article.  However, the pending claims are drawn to an apparatus, and apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. Therefore, though Matsen in view of Dublinski teaches a different intended use of the claimed apparatus, the claimed apparatus is unpatentable as being obvious in view of the prior art apparatus. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsen (PG-PUB 2012/0145703) in view of Dublinski (US 5,071,338).
	Regarding claim 1, Matsen teaches a heating blanket (Figure 40 and 41), comprising:
	a flexible body (Figure 40 and 41, item 706 and [0192]);
	a thermal array that includes a thermal temperature control element (Figure 41, item 730 and [00193]), wherein the thermal temperature control element is at least partially embedded in the flexible body.



	Dublinski teaches a method for making a flexible composite tool particularly adapted for composite molding utilizing a semi-rigid tool half comprising an elastomer base with additional reinforcing material is included about the detail structures to add rigidity in those areas (Fig 2 and Col 6, Ln 18-28). Dublinski teaches by increasing the rigidity of the material about the details, without eliminating the elasticity of the elastomer, precise incorporation and location of the details in the final structure is achieved (Col 6, Ln 36-43).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the thermal membrane of Matsen with the reinforcements of Dublinski. Using the known technique of applying reinforcing material about the detail structures to add rigidity in those area and prevent collapse or distortion of detail cavities such that the plurality of cavities or pockets shaped are to match the separately formed details which will be co-cured to the composite skin material during final production. 

Regarding claim 2, Matsen in view of Dublinski teaches the thermal membrane as applied to claim 1, wherein the part contour has a stabilized form that maintains a three-dimensional shape when the thermal membrane is isolated (Matsen, [0192] and Dublinski, Col 6, Ln 29-60).

	Regarding claim 3, Matsen in view of Dublinski teaches the thermal membrane as applied to claim 2, wherein the thermal membrane comprises a membrane shoulder configured to conform to a composite part (Matsen, [0005]).
	While Matsen in view of Dublinski does not explicitly teach the part is an interior panel of a vehicle, one of ordinary skill in the art would recognize that the structure of Matsen in view of Dublinski would be capable of compressing and curing an interior panel of a vehicle. 



Regarding claim 5, Matsen in view of Dublinski teaches the thermal membraneas applied to claim 1, wherein the flexible body is made from a silicone-based material or a rubber-based material (Matsen, [0084], [0137]).  

	Regarding claim 6, Matsen in view of Dublinski teaches the thermal membrane
as applied to claim 1. 
While Matsen in view of Dublinski does not explicitly teach temperature of the thermal temperature control element is configured to exceed an adhesive activation temperature, the thermal membrane of Matsen in view of Dublinski is identical to the claimed thermal membrane and would be capable of performing heating to a temperature of an adhesive activation temperature.

	Regarding claim 7, Matsen in view of Dublinski teaches the thermal membrane
as applied to claim 1, wherein the thermal temperature control element is an inductive coil (i.e., heating wire) (Matsen, [0193]). 

	Regarding claim 8, Matsen in view of Dublinski teaches the thermal membrane
as applied to claim 7, wherein the heating wire is arranged in a serpentine shape that includes a plurality of undulations, each undulation having a peak (Matsen, Figure 5, [0193]).  

.

    PNG
    media_image1.png
    751
    1044
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742